 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 464Stanford Linear Accelerator Center, a Division of Leland Stanford Jr. University (SLAC) and Louis E. Davoli. Case 20ŒCAŒ26960 May 21, 1999 DECISION AND ORDER BY MEMBERS FOX, HURTGEN, AND BRAME On March 18, 1997, Administrative Law Judge Gerald A. Wacknov issued the attached decision.  The General Counsel filed exceptions and a supporting brief.  The Respondent filed an answering brief to the General Counsel™s exceptions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions2 and to adopt the recommended Order. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and the complaint is dismissed.  Jonathan Seagle, Esq., for the General Counsel. Eli W. Gould, Esq. (McCutchen, Doyle, Brown & Enersen), of Palo Alto, California, for the Respondent.                                                                                                                      1 The General Counsel has excepted to some of the judge™s credibil-ity findings.  The Board™s established policy is not to overrule an ad-ministrative law judge™s credibility resolutions unless the clear prepon-derance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 2 We adopt the judge™s finding that the Respondent did not, as al-leged, violate Sec. 8(a)(3) and (1) of the Act by dismissing and thereaf-ter refusing to rehire Louis Davoli.  In doing so, however, we do not agree with the judge that the General Counsel established a prima facie case of discriminatory layoff and nonrehire.  Although Davoli testified that he had told the Respondent™s representatives, Josef Rehacek and Richard Atkinson, that he had videotaped work at the Respondent™s facility in order to help secure more work for the union-represented employees, the judge discredited this testimony.  He found, based on the credited denials of Atkinson and Rehacek, that none of the Respon-dent™s representatives who had anything to do with Davoli™s dismissal knew of his alleged protected union activity.  Without this knowledge, there is no basis for finding that there was a prima facie case of dis-criminatory conduct.  We also agree with the judge that even if there was a prima facie case the Respondent rebutted it.  See Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. de-nied 455 U.S. 989 (1982) (approved in NLRB v. Transportation Main-tenance Corp., 462 U.S. 393 (1983)). Member Fox agrees with her colleagues that the General Counsel has failed to show that antiunion sentiment was a motivating factor in the dismissal of and refusal to rehire Louis Davoli.  She therefore finds it unnecessary to pass on the Respondent™s alternative defense that even if Davoli™s protected activity was a motivating factor the Respondent would have taken the same actions even in the absence of his protected activity. DECISION STATEMENT OF THE CASE GERALD A. WACKNOV, Administrative Law Judge.  Pursuant to notice, a hearing in this matter was held before me in San Francisco, California, on January 16 and 17, 1997.  The origi-nal charge was filed on October 10, 1995, by Louis E. Davoli, an individual.  Thereafter, the charge was amended on Novem-ber 27, 1995.  On February 29, 1996, the Regional Director for Region 20 of the National Labor Relations Board (the Board) issued a complaint and notice of hearing alleging violations by Stanford Linear Accelerator Center (the Respondent or SLAC) of Section 8(a)(1) and (3) of the National Labor Relations Act (the Act).  The Respondent™s answer, duly filed, denies that it has violated the Act as alleged. The parties were afforded a full opportunity to be heard, to call, examine, and cross-examine witnesses, and to introduce relevant evidence.  Since the close of the hearing, briefs have been received from counsel for the General Counsel (the Gen-eral Counsel) and counsel for the Respondent.  On the entire record, and based on my observation of the witnesses and con-sideration of the briefs submitted,1 I make the following FINDINGS OF FACT I. JURISDICTION The Respondent is a nonprofit corporation with an office and place of business located in Menlo Park, California, and has been engaged in the business of education and research, includ-ing the operation of a nuclear accelerator research facility sometimes referred to as SLAC.  In the course and conduct of its operations, the Respondent annually derives gross revenues, excluding contributions which, because of limitation, by the grantor are not available for operating expenses, in excess of $1 million, and purchases and receives goods and materials valued in excess of $5000 directly from points outside the State of California.  It is admitted and I find that the Respondent is en-gaged in commerce or in an industry affecting commerce within the meaning of Section 2(2), (6), and (7) of the Act. II. THE LABOR ORGANIZATION INVOLVED  It is admitted and I find that at all material times Interna-tional Brotherhood of Electrical Workers, Local 617, AFLŒCIO (the Union) has been a labor organization within the meaning of Section 2(5) of the Act. III. ALLEGED UNFAIR LABOR PRACTICES A. The Issues The principal issue raised by the pleadings is whether the Respondent has violated Section 8(a)(1) and (3) of the Act by dismissing and thereafter refusing to rehire an employee of a subcontractor because of the employee™s protected concerted and/or union activities. B. The Facts Louis Davoli (the Charging Party) is a member of the Union.  Over a period of many years he has been hired on various occa-sions by Valhalla Builders and Developers (Valhalla) as a jour-neyman electrician and has been assigned to work on various  1 As there has been no provision in this proceeding for the filing of reply briefs, the Respondent™s reply brief has not been considered. 328 NLRB No. 71  STANFORD LINEAR ACCELERATOR CENTER 465projects at the Respondent™s linear 
accelerator site in Palo Alto, 
California.  The record indicates that Davoli™s last such period 
of employment began on about December 14, 1994, and ended 
on July 20, 1995, and that during this period he worked on 
several different projects at the Respondent™s jobsite.  The last 
project on which he worked commenced in about May 1995.
2 Thus, he worked some 2-1/2 mo
nths on this final project. 
Davoli testified that in July
 he overheard a union organizer 
telling other union people on the s
ite that it would be useful for them to document the different types of work then being carried 
out at the site, as this would 
be the subject of a forthcoming 
meeting between representatives
 of the Union and the Respon-
dent.  Thereupon, on July 14, Davoli took it upon himself to 
videotape certain electrical work that was being performed by 
Respondent™s plant maintenance electricians rather than by 
outside contractors, a
pparently believing that such work should 
be performed by Valhalla empl
oyees or other union employees 

at union scale, in accordance with Davis-Bacon Act proscrip-
tions.  Davoli took this videotape during a one-half-hour period 
between 6 and 6:30 a.m., prior to his regular starting time 
which was 7 a.m.  A
pparently, no employees were working at 
the time, and Davoli did not testify that he was observed in this 
endeavor by any employees or any representatives of the Re-
spondent.   
Thereafter, Davoli advised his union business representative, 
Joseph Hogan, that he had taken 
the video.  He offered it to 
Hogan, but Hogan said that he was not interested in seeing it 
because he already had photographs ﬁof different things out 
there.ﬂ Davoli further testified that
 he also advised his foreman, another Valhalla employee by the name of Dick Korfman, that 

he was going to take the videotape 
of the work and, later, that 
he had done so, because ﬁWe™ve got to fight for our work.  
We™re getting less and less work all the time.ﬂ 
In addition, Davoli testified that sometime after July 14 he 
also told Josef Rehacek, one 
of Respondent™s representatives, 
what he had done, and explained that the video was for use by 
the union representatives for th
e purpose of attempting to ob-tain additional work for union members at the Respondent™s 
jobsite.  He told Rehacek this because he just wanted to keep 
Rehacek apprised of his activities as Rehacek was ﬁkind of like 
a friend to me.ﬂ  Davoli had no concerns about letting Rehacek 
know of his activities in this regard.   
He also told Richard Atkinson, another representative of the 
Respondent, what he had done.  
Davoli testified that he didn™t 
know why he wanted Atkinson to
 have this information, but 
that,  ﬁI just wasn™t afraid to
 tell anybody what I was doing.ﬂ  
Atkinson, according to Davoli, di
dn™t say anything in response.  
On July 20, Davoli was laid 
off.  His Vahalla foreman, 
Korfman, told him that he was going to be laid off that day.  

Davoli then went to Ponce Rodr
iguez, the Respondent™s super-
visor, and Rodriguez, according to
 Davoli, said that the layoff 
was purely for economic reasons.
3  Davoli testified that prior to 
this layoff he had never received any complaints about his job 

performance either from his Valhalla foreman, Korfman, or 
from any representative of the Respondent.  
                                                          
 2 All dates and time periods here
inafter are within 1995 unless oth-
erwise specified. 
3 When asked again, on cross-examination, what Rodriguez said, 
Davoli testified that in addition to telling him that the layoff was for 
purely economic reasons, Rodriguez stated that ﬁthere was somebody 
there who didn™t want me there where I was working.ﬂ 
On August 9, Davoli was sent back to the jobsite by Val-
halla.  Upon presenting himself to Starlyne Thompson, an asso-
ciate project administrator, he was initially told to fill out some 
papers, and thereafter Thompson 
sent him back to Valhalla 
after telling him that in fact there was no work available. 
Dick Korfman is a working electr
ical foreman for Valhalla at 
the Respondent™s site.  He is 
a union member.  Korfman testi-
fied that during Davoli™s last period of employment, no person-
nel of the Respondent made any 
complaints to him about Da-
voli™s technical expertise.  However, Korfman testified that 
several days prior to Davoli™s layoff he was told by Rodriguez 
that Davoli had been making personal unauthorized phone calls 
on the phone, and had been spending too much time talking, 

and ﬁthat there were a couple of parties . . . .that disapproved of 
his presence and that™s why he was being removed.ﬂ Korfman™s 
Board affidavit states that: 
 Sometime after Davoli told me that he planned to 
videotape the work on the j
ob site, I learned from Ponce 
Rodriguez that Davoli was going to be laid off.  I asked 
Ponce Rodriguez why Davoli was being laid off, and Rod-
riguez told me that Davoli had offended someone working 
for SLAC.  I never learned who the person was that Davoli 
had allegedly offended.  I also
 heard that Davoli was talk-
ing too much and he was making unauthorized personal 
telephone calls on the SLAC telephones.ﬂ 
 Korfman testified on cross-examination that he recalled ﬁa 
numberﬂ of conversations with 
Rehacek wherein Rehacek told 
him that ﬁDavoli spends too much
 time talking.  He should shut 
up and work more.ﬂ  Moreover, Korfman recalls that he ﬁmay 
haveﬂ indicated his agreement with Rehacek that Davoli 
ﬁtalked a little bit too much.ﬂ  Korfman testifed that he later 
learned that the complaints and concerns about Davoli were 
emanating from Jeff Rifkin and Rich Atkinson who did not 
want him on the job because of talking too much and using the 
phones too much.  Korfman said nothing to Rehacek about 
Davoli™s videotaping, and there is no evidence that any of the 
Respondent™s representatives indicated to Korfman that they 
were aware of Davoli™s 
videotaping activities. 
Jeff Rifkin was a project engi
neer for the Respondent at 
times material here.  Rifkin™s recollection was that Davoli be-
gan working on his particular project in April or May, and 
within a week or two thereaft
er Rifkin, who would visit the 
construction site several times a day on a random basis, ob-
served that on a majority of these visits Davoli just didn™t seem 
to be working.  Rather, he wa
s eating, standing around, and/or 
engaging other workers in convers
ation.  Moreover, Rifkin was 
receiving similar information fr
om the other coordinators and 
project engineers on the proj
ect, including Atkinson.  
Thereupon, Rifkin complained to Rodriguez, who was re-
sponsible for the Valhalla electricians.  Rifkin told him that 

Davoli™s performance on the job was unsatisfactory.  Thereaf-
ter, as things did not
 seem to change, he complained ﬁfairly 
regularlyﬂ about Davoli™s work habits.  However, Davoli was 
permitted to work until July 20, at which time he was dismissed 
because, according to Rifkin, there was not enough work for 
two electricians; and thereafter Korfman worked alone.  Fur-
ther, Rifkin made it clear to Rodriguez that once Davoli was 
laid off he didn™t want Davoli working there in the future.  

Rifkin testified that he did 
not know anything about Davoli™s 
alleged videotaping or other 
union activities in which Davoli 

may have been engaged.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 466Josef Rehacek was associate number one coordinator on the 
project, and reported directly 
to Rodriguez, a project supervi-
sor. Rehacek testified that about
 the end of May he heard com-
plaints relayed to him from Proj
ect Manager Atkinson that he 
and other project personnel were dissatisfied with Davoli be-
cause he was observed remaining on the phone for long periods 
of time, and talking with other workers and disturbing them 
while they were supposed to be 
working.  Immediately thereaf-
ter Rehacek went to Korfman, Valhalla™s electrical foreman, 

relayed Atkinson™s complaints
 about Davoli, and asked 
Korfman to take care of the problem.  Korfman, according to 
Rehacek, said that he would take care of all the problems with 
Davoli that Rehacek had pointed out. 
Rehacek, who is coordinator for several projects, testified 
that he had never personally 
observed Davoli standing around 
and not working, as his responsibilities for this and other pro-

jects kept him busy and he did not
 have much time to observe the daily activities of the electricians.  Rehacek specifically 
denied that Davoli said anything to him about the alleged 
videotaping or about engaging in
 any other union activities, and 
testified that he had no idea th
at Davoli was engaged in such 
activities.  On about July 19, 
he did tell Davoli, pursuant to 
Rodriguez™ instructions, that Davoli was being laid off.   
Richard Atkinson was technical coordinator of the project 
and reported directly to Rifkin
.  His job was to observe the 
work of the workmen on the job and to keep an eye on every-

thing.  He believes that the Valhalla electricians began working 
on the project in about April or
 May.  Thereafter, Atkinson 
observed that the work habits of Davoli were very unprofes-

sional as he was not working much
 of the time.  Further, Atkin-
son had received complaints from several ironworkers on the 

job, also Valhalla employees, that Davoli would come around 
and talk to them and keep them from doing their work; and 

other union electricians working 
for other contractors told him 
that Davoli just wanted to do the minimal amount of work pos-
sible.  Finally, Rifkin made 
comments to him about Davoli™s 
standing around talking, and asked Atkinson whether the elec-
tricians had work to do.  
About a month after Davoli began working on the instant 
project Atkinson spoke to Rodr
iguez about the situation, but 
things did not seem to change.  Atkinson believes that Davoli 
was dismissed on about July 20 b
ecause of the joint request of 
Rifkin and Atkinson who reque
sted Davoli™s dismissal ap-
proximately a week prior to the 
time he was actually dismissed; 
however, Rodriguez decided to wait until the electrical work 

had essentially been completed.
  Atkinson denied that Davoli 
advised him of his videotapi
ng or other union activities, and 
testified that he was not aware of such alleged activities until 

after Davoli filed the instant charge and apparently made such 
allegations which the Board thereafter investigated.  
Ponce Rodriguez was group leader for the project.  He was 
Rehacek™s immediate supervisor. 
 Rodriguez testified that he 
heard complaints about Davoli™s work performance from At-
kinson on one occasion and from Ri
fkin on two occasions.  One complaint was in late June and 
the other was in early July. He 
directed Rehacek to bring the matter to the attention of Davoli™s 
foreman, Korfman, and Rehacek re
ported that he had done so.  
About a week later Rehacek report
ed that there didn™t seem to 
be any improvement in Davoli™s 
work habits.  On the second 
occasion that Rifkin brought the matter to Rodriguez™ attention, 

he told Rifkin that the electrical work was declining and rec-
ommended that they wait a short time until they ran out of work 
before letting Davoli go.  Rodri
guez testified that he made the 
decision to dismiss Davoli because the Respondent was running 
out of work and the small amount of work remaining could be performed by one electrician. 
At the time Davoli was dismissed, Rodriguez had heard 
nothing about any videotaping or other union activities in 
which Davoli may have been engaged.  The final decision to 
dismiss Davoli was ma
de on July 19, and on that day Davoli 
came to his office and asked why he
 was going to be laid off.  
Rodriguez told him that the work was slowing down and also 
that there were complaints from Rodriguez™ superiors about 
Davoli™s work habits. In late June or early July, prior to Da-
voli™s dismissal, the third electrician left for personal reasons 
and as work was declinin
g he was not replaced. 
James Tonkin is president of Va
lhalla. Tonkin testified that 
initially, on about July 20, he was told that Davoli was laid off 
for lack of work.  Later, on about August 10, he learned that the 
Respondent just didn™t want Davoli on the job any longer and 
that Davoli was deemed to be unacceptable.  Tonkin testified 
that the first time he heard from any of the Respondent™s per-
sonnel that Davoli had been engaged in videotaping on the 
Respondent™s jobsite was some 
3 weeks after a conversation 
with the Respondent™s project administrator, Ben Goodman, 

which, according to the testim
ony of Goodman, infra, occurred 
sometime in September or October.  On this occasion, accord-
ing to Tonkin, he was told by Starlyne Thompson, that the Re-
spondent had not wanted Davoli back on the job and, further,  
that Davoli had a camcorder and was videotaping on the Re-
spondent™s property.  Tonkin™s testimony was admittedly con-
fused and he stated that he did not have an accurate recollection 
of either the various aforemen
tioned conversations or of the 
various time sequences during which the conversations may 
have occurred. 
Starlyne Thompson, a
ssociate project administrator, testified 
that several days prior to August 9 she was instructed to advise 
Valhalla that the Respondent n
eeded an additional electrician 
but that it did not want Valhalla to send Davoli back out to the 
site. She phoned Valhalla™s controller, Donna Serrano, and 
relayed this information to her.  However, to her surprise, Da-
voli appeared for work at the j
obsite on August 9.
  Initially, 
Thompson gave him some employme
nt papers to complete and 
then told him that the materials for the job had not yet been 
received and instructed Davoli to return to Valhalla.  Thompson 
testified that she was untruthful with Davoli as she did not want 
to create a potential confrontational situation by telling him that 
he was no longer acceptable 
to the Respondent.  Thompson 
further testified that she did not know anything about Davoli™s 
videotaping on the job and that the only conversation she had 
with Tonkin about the matter occurred on August 9, when she 
explained to him that Davoli wa
s not wanted back on the job 
because he was very talkative and disruptive.  
Donna Serrano, controller for Va
lhalla, testified that on Au-
gust 9, after Davoli had been dispatched to the Respondent, she 

received a phone call from Thompson who said that the Re-
spondent didn™t want Davoli for that
 particular job and that the 
Respondent was going to lay him off because he was talking 
too much and because ﬁhe had a big mouth.ﬂ  Nothing was said 
at that time about videotaping; rather, Serrano testified that she 
did not hear about the videotaping until about October or No-
vember when her boss, Tonkin, mentioned to her that he had 
learned this from some other source. 
 STANFORD LINEAR ACCELERATOR CENTER 467C. Analysis and Conclusions 
I conclude that the evidence presented by the General Coun-
sel establishes a prima facie case that Davoli™s dismissal and/or 
the Respondent™s refusal to acce
pt him for future employment 
was violative of the Act.  T
hus, the General Counsel has pre-sented evidence to the effect that Davoli had been an acceptable 
employee at the Respondent™s jobs
ite for an extended period of time, that he had engaged in un
ion and/or protected concerted 
activity by attempting to secure work for union members, that 
representatives of the Responde
nt had knowledge of such ac-
tivities as Davoli had specifically informed them of the nature 

and purpose of such endeavors, 
and that shortly thereafter he 
was dismissed from the job a
nd thereafter was considered un-
acceptable for reemployment. 
I further conclude, however, that the Respondent has sus-
tained its burden of proof and has demonstrated by abundant 
credible record evidence that its treatment of Davoli was moti-
vated by legitimate nondiscriminatory considerations.  Thus, I 
credit each of the witnesses for Respondent who testified that 
Davoli™s work habits were unacceptable because of the inordi-
nate amount of time he spent talk
ing with others rather than 
performing the work he had been a
ssigned.  In this regard I find 
that his conduct was reported to 
his Vahalla foreman, Korfman, who said that he would speak to Davoli and endeavor to correct 
the situation.  Nevertheless, Davoli™s work habits did not im-
prove thereafter. 
I further find that as of the time Davoli was initially dis-
missed on July 20, none of the 
Respondent™s representatives 
who had anything to do with his dismissal were aware of the 
alleged union activity in which he
 claims he was engaged, and 
in this regard I do not credit the self-serving testimony of 
Davoli that he directly told ce
rtain of the Respondent™s repre-sentatives of his videotaping activities.  The record shows, and 

I find, that Davoli™s videotapin
g contentions first came to the 
attention of the Respondent seve
ral months after August 9, the 
day when Davoli was refused further employment.  In this re-

gard I credit the testimony of Donna Serrano, controller for 
Valhalla, who testified that 
she did not become aware of 
Davoli™s alleged videotaping activities until her boss, 
JamesTonkin, mentioned it to her sometime in October or No-
vember. Accordingly, on the basis of the foregoing, I find that the Re-
spondent has sustained it burden of proof under 
Wright Line 4 and I shall therefore dismiss the complaint here in its entirety.  
CONCLUSIONS OF 
LAW 1. The Respondent is an employer engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
2. The Union is a labor organization within the meaning of 
Section 2(5) of the Act. 
3. The Respondent has not viol
ated the Act as alleged. 
On these findings of fact and conclusions of law, I issue the 
following recommended   
ORDER5 The complaint is dismissed in its entirety. 
                                                          
 4 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. 
denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp.
, 462 U.S. 393 (1983). 
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 